Pee Cueiam.
There is nothing in the record to show that the plaintiff has ever made a request for the appeal to be passed on and granted by the Clerk of Superior Court. Neither the Judge of the Superior Court, nor the Clerk of the Superior Court has signed an order allowing the plaintiff to appeal as a pauper. There is no deposit nor giving of security for cost, no cost bond, no printed record, nor any printed brief in behalf of the plaintiff. The plaintiff has filed in this Court typewritten copies of the agreed case on appeal and of his brief.
The requirements of G.S. 1-288 relating to appeals in forma pauperis to the Supreme Court from the Superior Court in a civil action are mandatory and jurisdictional, and “ ‘unless the statute is complied with, the appeal is not in this Court, and we take no cognizance of the case, except to dismiss it from our docket.’ ” Clark v. Clark, 225 N.C. 687, 36 S.E. 2d 261. “The requirements of the statute allowing appeals in forma pau-peris are mandatory, not directory, and a failure to comply with the requirements deprives this Court of any appellate jurisdiction. G.S. 1-288.” Williams v. Tillman, 229 N.C. 434, 50 S.E. 2d 33.
Even though we have no appellate jurisdiction, we have carefully examined the typewritten copy of the agreed statement of the ease on the purported appeal, the exceptions filed thereto, and the typewritten brief of the plaintiff. The case seems to have been tried substantially according to law. No prejudicial error appears as would justify a new trial.
Appeal dismissed.